 Case 2:18-cr-00036-LGW-BWC Document 139 Filed 11/05/20 Page 1 of 2
                                                                                       FILED
                                                                            John E. Triplett, Acting Clerk
                                                                             United States District Court

                                                                       By Crobinson at 9:55 am, Nov 05, 2020




                 Bntteb 6tate1 3Btstrttt Gtourt
             for tbe &outbern 1lt1trttt of cleorgta
                     JJrunstutck 3Btbtston
UNITED STATES OF AMERICA,

v.                                               CR 218-036

 ZANABA R. MANET,

      Defendant.

                                      ORDER

     Before the Court is Defendant Zanaba Manet's motion for

"reconsideration" based upon her post-sentencing rehabilitation

programming,     wherein Manet requests a reduction in sentence.

Dkt. No. 138.       Her motion is DISMISSED.

     While     the     Court     commends      Manet       for   her       educational

achievements     and      efforts     toward     rehabilitation             since                    her

incarceration,       the Court does not have jurisdiction to modify

Manet's sentence at this stage.             United States v. Castra, 152 F.

App' x 777, 780 (11th Cir. 2005).              "The authority of a district

court to modify an imprisonment sentence is narrowly limited by

statute."      United States v. Phillips,                 597 F.3d 1190,                1194-95

(11th Cir. 2010); see also 18 U.S.C.                  §   3582(c).      None of the

statutory provisions apply to Manet:                      the Bureau of Prisons

("BOP") has not filed a motion asking for a reduction due to

Manet's age and circumstances,           § 3582(c) (1) (A), the Government

has . not   filed     a   Rule   35   motion,     §       3582(c)(1)(B),                Manet's
Case 2:18-cr-00036-LGW-BWC Document 139 Filed 11/05/20 Page 2 of 2
